


Exhibit 10(a)

VIACOM INC.
1515 Broadway
New York, N.Y. 10036

April 1, 2003

Michael D. Fricklas
c/o Viacom Inc.
1515 Broadway
New York, New York 10036

Dear Mr. Fricklas:

Reference is made to your employment agreement with Viacom Inc. ("Viacom"),
dated as of May 1, 2000 (your "Employment Agreement"). All defined terms used
without definitions shall have the meanings provided in your Employment
Agreement.

This letter, when fully executed below, shall amend your Employment Agreement as
follows:

1.    Term.    Paragraph 1 shall be amended to change the date representing the
end of the Term in the first and second sentences from "August 1, 2003" to
"January 31, 2006".

2.    Compensation/Salary.    Paragraph 3(a) shall be amended to add the
following sentence at the end thereof:

"Your Salary will be increased on May 1, 2003 to One Million Dollars
($1,000,000) a year for the balance of the Term."

3.    Compensation/Bonus Compensation.    Paragraph 3(b) (ii) shall be amended
to replace the words "each of those calendar years" in the first sentence with
the words "for calendar years 2000 through 2002" and to add the following
sentence after the first sentence:

"Your Target Bonus for calendar year 2003 and subsequent calendar years during
the Term shall be One Million Dollars ($1,000,000)."

--------------------------------------------------------------------------------

4.    Compensation/Deferred Compensation.    Paragraph 3 shall be amended to add
the following paragraph (d) after paragraph (c) thereof:

"(d)    Deferred Compensation.    In addition to your Salary and Bonus, you
shall earn, with respect to the period from May 1, 2003 through January 31,
2006, an additional amount ("Deferred Compensation"), the payment of which
(together with the return thereon as provided in this paragraph 3(d), shall be
deferred until January of the first calendar year following the year in which
you cease to be an "executive officer" of Viacom, as defined by the rules and
regulations of the Securities Exchange Commission for purposes of the Securities
Exchange Act of 1934, as amended (the "1934 Act"). Deferred Compensation shall
be accrued at the annual rate of Twenty Five Thousand Dollars ($25,000) for the
twelve-month period from May 1, 2003 to April 30, 2004, One Hundred Thousand
Dollars ($100,000) for the twelve-month period from May 1, 2004 to April 30,
2005, and One Hundred Seventy Five Thousand Dollars ($175,000) through
January 31, 2006 (which results in prorated Deferred Compensation in the amount
of One Hundred Thirty One Thousand Two Hundred Fifty Dollars ($131,250) for such
period). Deferred Compensation shall be credited to a bookkeeping account
maintained by Viacom on your behalf, the balance of which account shall
periodically be credited (or debited) with deemed positive (or negative) return
calculated in the same manner, and at the same times, as the deemed return on
your account under the Viacom excess 401(k) plan (as such plan may be amended
from time to time) is determined (it being understood and agreed that, if at any
time during which the Deferred Compensation remains payable, your excess 401(k)
account balance is distributed in full to you, your Deferred Compensation
account shall continue to be credited or debited with a deemed return based on
the investment portfolio in which your excess 401(k) account was notionally
invested immediately prior to its distribution). Viacom's obligation to pay the
Deferred Compensation (including the return thereon provided for in this
paragraph 3(d)) shall be an unfunded obligation to be satisfied from the general
funds of Viacom."

5.    No Solicitation.    Paragraph 6(c) shall be replaced in its entirety with
the following paragraph:

"(c)    No Solicitation, Etc.    You agree that, during the Term and for one
(1) year thereafter, you shall not, directly or indirectly:

(i)employ or solicit the employment of any person who is then or has been within
six (6) months prior thereto, an employee of Viacom or any of its affiliated
companies; or

(ii)interfere with, disturb or interrupt the relationships (whether or not such
relationships have been reduced to formal contracts) of Viacom or any of its
affiliated companies with any customer, supplier or consultant."

2

--------------------------------------------------------------------------------



6.    Litigation.    Paragraph 6(e) shall be replaced in its entirety with the
following paragraph:

"(e)    Litigation.

(i)You agree that, during the Term, for one (1) year thereafter and, if longer,
during the pendency of any litigation or other proceeding and except as may be
required by law or legal process, (x) you shall not communicate with anyone
(other than your own attorneys and tax advisors), except to the extent necessary
in the performance of your duties under this Agreement, with respect to the
facts or subject matter of any pending or potential litigation, or regulatory or
administrative proceeding involving Viacom or any of its affiliated companies,
other than any litigation or other proceeding in which you are a
party-in-opposition, without giving prior notice to Viacom or its counsel; and
(y) in the event that any other party attempts to obtain information or
documents from you with respect to such matter, either through formal legal
process such as a subpoena or by informal means such as interviews, you shall
promptly notify Viacom's counsel before providing any information or documents.

(ii)You agree to cooperate with Viacom and its attorneys, both during and after
the termination of your employment, in connection with any litigation or other
proceeding arising out of or relating to matters in which you were involved
prior to the termination of your employment. Your cooperation shall include,
without limitation, providing assistance to Viacom's counsel, experts or
consultants, and providing truthful testimony in pretrial and trial or hearing
proceedings. In the event that your cooperation is requested after the
termination of your employment, Viacom will (x) seek to minimize interruptions
to your schedule to the extent consistent with its interests in the matter; and
(y) reimburse you for all reasonable and appropriate out-of-pocket expenses
actually incurred by you in connection with such cooperation upon reasonable
substantiation of such expenses.

(iii)Except as required by law or legal process, you agree that you will not
testify in any lawsuit or other proceeding which directly or indirectly involves
Viacom or any of its affiliated companies, or which may create the impression
that such testimony is endorsed or approved by Viacom or any of its affiliated
companies. In all events, you shall give advance notice of such testimony
promptly after you become aware that you may be required to provide it. Viacom
expressly reserves its attorney-client and other privileges except if expressly
waived in writing.

3

--------------------------------------------------------------------------------



7.    Survival; Modification of Terms.    Paragraph 6(j) shall be amended to add
a reference to clause "(viii)" after the reference to clauses "(i) through (vi)"
in the proviso in the first sentence thereof.

8.    Disability.    Paragraph 7 shall be amended to replace the sixth sentence
with the following sentences:

"In addition, if you receive compensation under the STD program during calendar
year 2003 or any subsequent calendar year during the Term, you will receive
(i) Deferred Compensation for the calendar year in which such benefits commence
prorated to include the portion of such year during which you receive
compensation under the STD program, (ii) Deferred Compensation prorated to
include any portion of the following calendar year during which you receive
compensation under the STD program, and (iii) Deferred Compensation attributable
to prior periods. The amounts payable pursuant to clauses (i), (ii), and
(iii) of the preceding sentence will be paid prior to January 31st of the
calendar year following the calendar year in which you cease to be an "executive
officer" of Viacom, as defined in paragraph 3(d) for purposes of the 1934 Act,
in each case, together with the return thereon as provided in paragraph 3(d).
For the periods that you receive compensation and benefits under the STD and LTD
programs, such compensation and benefits and the bonus compensation and Deferred
Compensation provided under this paragraph 7 are in lieu of Salary, Bonus and
Deferred Compensation under paragraphs 3(a), (b) and (d)."

9.    Termination/Termination for Cause.    Paragraph 8(a) shall be amended to
add the following sentence at the end thereof:

"In the event that your employment is terminated by Viacom for Cause pursuant to
this paragraph 8(a) or you resign without Good Reason, (i) you shall be entitled
to receive any unpaid Salary through your termination or resignation date, and
(ii) you shall accrue Deferred Compensation prorated for the portion of the
calendar year ending on your termination or resignation date and all amounts of
Deferred Compensation accrued through such date, together with the return
thereon as provided in paragraph 3(d), shall be paid prior to January 31st of
the following calendar year."

10.    Termination/Termination Payments/Benefits.    Paragraph 8(d) shall be
amended as follows:

(i)Paragraph 8(d)(vii) shall be amended to insert after each reference to "six
(6) months" as the period for which options can be exercised in subparagraphs
(x) and (y) thereof the following:

"for options granted before January 29, 2003 and one (1) year for options
granted on or after January 29, 2003".

4

--------------------------------------------------------------------------------

(ii)The following paragraph 8(d)(viii) shall be inserted after
paragraph 8(d)(vii):

"(viii) Deferred Compensation for the period from May 1, 2003 through
January 31, 2006 as set forth in paragraph 3(d); Deferred Compensation
attributable to the calendar year in which the termination occurs and to prior
calendar years shall be payable, together with the return thereon as provided in
paragraph 3(d), prior to January 31st of the calendar year following such
termination; and Deferred Compensation attributable to subsequent calendar years
shall be payable, together with the return thereon as provided in
paragraph 3(d), prior to January 31st, of each such following year;"

(iii)Paragraph 8(d) shall be amended to insert a reference to "(viii)" after the
reference to "(i), (ii), (iii) and (iv)" that appears in the last sentence
thereof.

12.    Termination/Non-Renewal Notice/Payments.    Paragraph 8(e) shall be
amended to replace each reference to "your then current Salary" in clauses
(i) and (ii) thereof with the words "an amount equal to the sum of your then
current Salary and Deferred Compensation" and to replace the second sentence
with the following sentence:

"Notwithstanding the foregoing, you shall not receive compensation under this
paragraph 8(e) with respect to any period for which you receive Salary and
Deferred Compensation under paragraphs 8(d)(i) and (viii)."

13.    Executive Severance Plan.    Paragraph 8(h) shall be deleted in its
entirety.

14.    Death.    Paragraph 9 shall be amended to insert the following sentence
after the second sentence thereof:

"In addition, your beneficiary or estate shall receive prorated Deferred
Compensation for the calendar year in which the death occurs and Deferred
Compensation attributable to prior calendar years payable, together with the
return thereon as provided in paragraph 3(d), prior to January 31st of the
following calendar year."

Except as herein amended, all other terms and conditions of your Employment
Agreement shall remain the same and your Employment Agreement as herein amended,
shall remain in full force and effect.

5

--------------------------------------------------------------------------------

If the foregoing correctly sets forth our understanding, please sign, date and
return all three (3) copies of this letter agreement to the undersigned for
execution on behalf of Viacom; after this letter agreement has been executed by
Viacom and a fully-executed copy returned to you, it shall constitute a binding
amendment to your Employment Agreement.

    Very truly yours,
 
 
VIACOM INC.
 
 
By:
/s/  WILLIAM ROSKIN      

--------------------------------------------------------------------------------

Name: William A. Roskin
Title: Senior Vice President, Human Resources and Administration
ACCEPTED AND AGREED:
 
 
 
/s/  MICHAEL D. FRICKLAS      

--------------------------------------------------------------------------------

Michael D. Fricklas
 
 
 
Dated:    as of April 1, 2003
 
 
 

6

--------------------------------------------------------------------------------
